ON APPELLANT’S MOTION FOR REHEARING.
DAVIDSON, Judge.
By motion for rehearing, appellants contend, for the first time, that the judgment is void and unenforceable because it fails to show that the court found each of them guilty and as-assessed the punishment against each.
The trial was joint and to the court, without the intervention of a jury.
The judgment affirmatively reflects the following finding, which is tantamount to a jury’s verdict, viz.:
“The Court having heard the information read and evidence submitted, finds the defendant guilty of Contributing to the delinquency of a minor and assesses the punishment at ninety days in jail each.”
Upon this finding, the judgment fixed such punishment against “the defendant,” rather than against “the defendants.”
Such a defect is but an irregularity in the judgment and may be corrected in this court. Brown, et al, v. State, 134 Tex. Cr. R. 147, 114 S. W. (2d) 879.
Accordingly, the judgment is reformed so as to fix the punishment of each of the defendants at ninety days’ confinement in the Harris County jail.
As so reformed, the judgment is affirmed and appellants’ motion for rehearing is overruled.
Opinion approved by the Court.